Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. 33-59474 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 POST-EFFECTIVE AMENDMENT NO.70 TO FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 and REGISTRATION STATEMENT under THE INVESTMENT COMPANY ACT OF 1940 PRINCIPAL FUNDS, INC. formerly Principal Investors Fund, Inc. (Exact name of Registrant as specified in Charter) The Principal Financial Group Des Moines, Iowa 50392 (Address of principal executive offices) Telephone Number (515) 248-3842 Copy to: MICHAEL D. ROUGHTON JOHN W. BLOUCH, Esq. The Principal Financial Group Dykema Gossett PLLC Des Moines, Iowa 50392 Franklin Square, Suite 300 West 1treet, N.W. Washington, DC 20005-3306 (Name and address of agent for service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 XX_ on March 2, 2009, pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: XXThis post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment to the Registration Statement of Principal Funds, Inc. (the "Fund") (File No. 33-59474) (the "Registration Statement") consists of the following: (1) Facing Page of the Registration Statement; (2) Part A of the Registration Statement (prospectus for (Class J shares of the Fund)) and (3) signature page. This Post-Effective hereby incorporates Part B and Part C from the Fund's registration statement as filed on February 27,2009, (accession number 0000898745-09-000066). PRINCIPAL FUNDS, INC. Class J Shares The date of this Prospectus is March 1, 2009. As with all mutual funds, neither the Securities and Exchange Commission ("SEC") nor any State Securities Commission has approved or disapproved of these securities or determined whether this prospectus is accurate or complete. It is a criminal offense to represent otherwise. TABLE OF CONTENTS Risk/Return Summary 4 Balanced/Asset Allocation Funds Strategic Asset Management ("SAM") Portfolios 7 Flexible Income Portfolio 10 Conservative Balanced Portfolio 11 Balanced Portfolio 13 Conservative Growth Portfolio 14 Strategic Growth Portfolio 15 Principal LifeTime Funds 18 Principal LifeTime Strategic Income Fund 21 Principal LifeTime 2010 Fund 22 Principal LifeTime 2020 Fund 23 Principal LifeTime 2030 Fund 24 Principal LifeTime 2040 Fund 25 Principal LifeTime 2050 Fund 26 LargeCap US Equity Funds LargeCap Blend Fund I 31 LargeCap Blend Fund II 28 LargeCap Growth Fund 33 LargeCap Growth Fund I 35 LargeCap Growth Fund II 38 LargeCap S&P 500 Index Fund 41 LargeCap Value Fund 44 LargeCap Value Fund III 47 Small/MidCap US Equity Funds MidCap Blend Fund 50 MidCap Growth Fund 53 MidCap Growth Fund III 56 MidCap S&P 400 Index Fund 59 MidCap Value Fund I MidCap Value Fund II 65 MidCap Value Fund III 62 Real Estate Securities Fund 68 SmallCap Blend Fund 71 SmallCap Growth Fund 74 SmallCap Growth Fund I 77 SmallCap Growth Fund II 80 SmallCap S&P 600 Index Fund 83 SmallCap Value Fund 86 SmallCap Value Fund II 2 Principal Funds, Inc. 1-800-222-5852 SmallCap Value Fund III 89 International Equity Funds Diversified International Fund 92 International Emerging Markets Fund 98 International Growth Fund 95 Fixed Income Funds Bond & Mortgage Securities Fund Global Diversified Income Fund 93 Government & High Quality Bond Fund High Quality Intermediate-Term Bond Fund Inflation Protection Fund Mortgage Securities Fund Preferred Securities Fund Short-Term Fixed Income Funds Short-Term Bond Fund Ultra Short Bond Fund Money Market Fund The Costs of Investing Distribution Plans and Intermediary Compensation Certain Investment Strategies and Related Risks Management of the Funds Pricing of Fund Shares Purchase of Fund Shares Redemption of Fund Shares Exchange of Fund Shares Frequent Purchases and Redemptions Dividends and Distributions Tax Considerations Fund Account Information Portfolio Holdings Information Financial Highlights Appendix A - Summary of Principal Risks Appendix B - Definitions of the Indices Referenced in this Prospectus Appendix C - Description of Bond Ratings Additional Information Principal Funds, Inc. 3 www.principalfunds.com RISK/RETURN SUMMARY Principal Funds, Inc. ("Principal Funds") offers many investment portfolios (together, the "Funds") through this prospectus. Principal Funds has hired Principal Management Corporation* ("Principal") to provide investment advisory and other services to each of the Funds. Principal, as the manager of each of the Funds, seeks to provide a broad range of investment approaches through Principal Funds. Princor Financial Services Corporation (Princor)* and Principal Funds Distributor, Inc. (PFD)* (collectively referred to as the "Distributor") are the Fund's principal underwriters for Class J shares of Principal Funds. The Sub-Advisors and the Funds each sub-advises are: Sub -Advisor Fund(s) AllianceBernstein Investment Research and Management LargeCap Value III SmallCap Growth I American Century Investment Management, Inc. LargeCap Growth II Barrow, Hanley, Mewhinney & Strauss, Inc. MidCap Value Black Rock Financial Management, Inc. Inflation Protection Columbus Circle Investors* LargeCap Growth MidCap Growth Dimensional Fund Advisors SmallCap Value II Edge Asset Management, Inc.* Mortgage Securities Strategic Asset Management Portfolios Emerald Advisers, Inc. SmallCap Growth II Essex Investment Management Company, LLC SmallCap Growth II Goldman Sachs Asset Management LP MidCap Value I LargeCap Blend I Jacobs Levy Equity Management, Inc. MidCap Value II Los Angeles Capital Management and Equity Research, Inc. MidCap Value I SmallCap Value III Principal Global Investors, LLC* Bond & Mortgage Securities Diversified International Global Diversified Income Government & High Quality Bond High Quality Intermediate-Term Bond International Emerging Markets International Growth LargeCap S&P 500 Index LargeCap Value MidCap Blend MidCap S&P 400 Index MidCap Value III Money Market Principal LifeTime Funds Short-Term Bond SmallCap Blend SmallCap Growth SmallCap S&P 600 Index SmallCap Value Ultra Short Bond Principal Real Estate Investors, LLC* Global Diversified Income Real Estate Securities 4 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Spectrum Asset Management, Inc.* Global Diversified Income Preferred Securities T. Rowe Price Associates, Inc. LargeCap Blend II LargeCap Growth I Turner Investment Partners, Inc. MidCap Growth III Vaughan Investment Management, LP SmallCap Value II UBS Global Asset Management (Americas) Inc. SmallCap Growth II Westwood Management Corporation LargeCap Value III * Principal Management Corporation; Columbus Circle Investors; Edge Asset Management, Inc.; PFD; Principal Global Investors, LLC; Principal Real Estate Investors, LLC; Princor; and Spectrum Asset Management, Inc. are affiliates of Principal Life Insurance Company and with it are subsidiaries of Principal Financial Group, Inc. and members of the Principal Financial Group®. Class J Shares Class J shares are currently available only through registered representatives of: Princor who are also employees of Principal Life (These registered representatives are sales counselors of Principal Connection, a distribution channel used to directly market certain products and services of the companies of the Principal Financial Group.); selected broker-dealers selling Class J shares in conjunction with health savings accounts; and selected broker-dealers that have entered into a selling agreement to offer Class J shares. For more information about Class J shares of the Funds, please call the Connection at 1-800-247-8000, extension 411. Main Strategies and Risks Each Fund's investment objective is described in the summary description of each Fund. The Board of Directors may change a Fund's objective or the investment strategies without a shareholder vote if it determines such a change is in the best interests of the Fund. If there is a material change to the Fund's investment objective or investment strategies, you should consider whether the Fund remains an appropriate investment for you. There is no guarantee that a Fund will meet its objective. The summary of each Fund also describes each Fund's primary investment strategies (including the type or types of securities in which the Fund invests), any policy of the Fund to concentrate in securities of issuers in a particular industry or group of industries and the main risks associated with an investment in the Fund. A fuller discussion of risks appears later in the Prospectus under the caption "Certain Investment Strategies and Related Risks." Each Fund may invest up to 100% of its assets in cash and cash equivalents for temporary defensive purposes in response to adverse market, economic, or political conditions as more fully described under the caption "Certain Investment Strategies and Related Risks-Temporary Defensive Measures." Each Fund is designed to be a portion of an investor's portfolio. None of the Funds is intended to be a complete investment program. Investors should consider the risks of each Fund before making an investment and be prepared to maintain the investment during periods of adverse market conditions. The value of your investment in a Fund changes with the value of the investments held by that Fund. Many factors affect that value, and it is possible that you may lose money by investing in the Funds. There can be no assurance that any Fund will achieve its investment objective. Factors that may adversely affect a particular Fund as a whole are called "principal risks." The principal risks of investing in the Funds are stated as to each Fund in the Fund's description. In addition to the risks identified in each Funds description, each of the Funds is also subject to credit and counterparty risk, liquidity risk, and market risk. Each Fund is also subject to underlying fund risk to the extent that a Principal LifeTime Fund or SAM Portfolio invests Principal Funds, Inc. RISK/RETURN SUMMARY 5 www.principalfunds.com in the Fund. These risks, and each of the other principal risks, are more fully explained in Appendix A to this prospectus. Investment Results A bar chart and a table are included with the description of each Fund that has annual returns for a full calendar year. They show the Fund's annual returns and its long-term performance. The chart shows how the Fund's performance has varied from year-to-year. The table compares the Fund's performance over time to that of: a broad-based securities market index (An index measures the market price of a specific group of securities in a particular market or securities in a market sector. You cannot invest directly in an index. An index does not have an investment advisor and does not pay any commissions or expenses. If an index had expenses, its performance would be lower.) and an average of mutual funds with a similar investment objective and management style (the averages used are prepared by independent statistical services). Performance for classes of shares for periods prior to the date on which that share class began operations (as indicated in the tables on the following pages) is based on the performance of the oldest share class of the Fund, adjusted to reflect the expenses of the share class shown. The adjustments result in performance (for the period prior to the effective date of the share class shown) that is no higher than the historical performance of the oldest share class. Call Principal Funds at 1-800-222-5852 to get the current 7-day yield for the Money Market Fund. Fees and Expenses The annual operating expenses for each Fund are deducted from that Fund's assets. Each Fund's operating expenses are shown following each Funds description. A discussion of the fees is found in the section of the Prospectus titled The Costs of Investing. The examples following the expense tables for each Fund are intended to help investors compare the cost of investing in a particular Fund with the cost of investing in other mutual funds. NOTE: No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by the Principal Funds, a Fund, Principal, any Sub-Advisor, Princor, or PFD. 6 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 STRATEGIC ASSET MANAGEMENT ("SAM") PORTFOLIOS Principal Funds provide a broad selection of investment choices, including asset allocation strategies available through the Flexible Income, Conservative Balanced, Balanced, Conservative Growth, and Strategic Growth Portfolios (each a Portfolio, collectively the Portfolios). The SAM Portfolios currently offer you the opportunity to pursue a variety of specially constructed asset allocation strategies. The SAM Portfolios are designed for long-term investors seeking total return or long-term capital appreciation. The SAM Portfolios invest principally in Institutional Class shares of the Equity Funds and Fixed-Income Funds (as identified in the Table of Contents) and the Money Market Fund (Underlying Funds). Each of the SAM Portfolios may invest in any of the Institutional Class shares of the equity funds or fixed-income funds of Principal Funds, Inc., at the Sub-Advisors discretion. Each of the Underlying Funds is a series of Principal Funds, Inc. The Sub-Advisor for the SAM Portfolios is Edge Asset Management, Inc. (Edge). Main Strategies for the Portfolios In pursuing its investment objective, each Portfolio typically allocates its assets, within predetermined percentage ranges, among certain of the Underlying Funds described in this prospectus. The Portfolios may temporarily exceed one or more of the applicable percentage limits for short periods. The percentages reflect the extent to which each Portfolio will normally invest in the particular market segment represented by each Underlying Fund, and the varying degrees of potential investment risk and reward represented by each Portfolios investments in those market segments and their corresponding Underlying Funds. Edge may alter these percentage ranges when it deems appropriate. The assets of each Portfolio will be allocated among the Underlying Funds in accordance with its investment objective, Edges outlook for the economy and the financial markets, and the relative market valuations of the Underlying Funds. In addition, in order to meet liquidity needs or for temporary defensive purposes, each Portfolio may invest, without limit, directly in stock or bond index futures and options thereon and the following short-term instruments: short-term securities issued by the U.S. government, its agencies, instrumentalities, authorities, or political subdivisions; other short-term fixed-income securities rated A or higher by Moodys Investors Services, Inc. (Moodys) or Standard & Poors (S&P) or, if unrated, of comparable quality in the opinion of Edge; commercial paper, including master notes; bank obligations, including negotiable certificates of deposit, time deposits, and bankers acceptances; and repurchase agreements. At the time a Portfolio invests in any commercial paper, bank obligations, or repurchase agreements, the issuer must have outstanding debt rated A or higher by Moodys or the issuers parent corporation, if any, must have outstanding commercial paper rated Prime-1 by Moodys or A-1 by S&P; if no such ratings are available, the investment must be of comparable quality in the opinion of Edge. In addition to purchasing shares of the Funds, a Portfolio may use futures contracts and options in order to remain effectively fully invested in proportions consistent with Edges current asset allocation strategy for the Portfolio. Specifically, each Portfolio may enter into futures contracts and options thereon, provided that the aggregate deposits required on these contracts do not exceed 5% of the Portfolios total assets. A Portfolio may also use futures contracts and options for bona fide hedging purposes. Futures contracts and options may also be used to reallocate the Portfolios assets among asset categories while minimizing transaction costs, to maintain cash reserves while simulating full investment, to facilitate trading, to seek higher investment returns, or to simulate full investment when a futures contract is priced attractively or is otherwise considered more advantageous than the underlying security or index. The principal investment strategies for each Portfolio are further described below in the description of each of the Portfolios, but there are some general principles Edge applies in making investment decisions. When making decisions about how to allocate a Portfolios assets, Edge will generally consider, among other things, the following factors: Federal Reserve monetary policy Government budget deficits State and federal fiscal policies Consumer debt Tax policy Trade pacts Corporate profits Demographic trends Interest rate changes Governmental elections Mortgage demand Business confidence Employment trends Business spending Geopolitical risks Principal Funds, Inc. RISK/RETURN SUMMARY 7 www.principalfunds.com Consumer spending Inflationary pressures Wage and payroll trends Currency flows Housing trends Investment flows Commodity prices GDP growth Import prices Yield spreads Historical financial market returns Factory capacity utilization Stock market volume Inventories Market capitalization relative values Capital goods expenditures Investor psychology Productivity growth Historical asset class returns Technology trends Asset class correlations Cyclical and secular economic trends Risk/return characteristics Business activity Volatility analysis Stock valuations Performance attribution by allocation and sector Consumer confidence Main Risks There can be no assurance that any Portfolio will achieve its investment objective. The net asset value of each Portfolios shares is affected by changes in the value of the shares of the Underlying Funds it owns.
